Citation Nr: 1036609	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  06-18 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for hemorrhoids. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from December 1979 to January 
1984. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas 
which granted service connection for hemorrhoids and assigned a 
zero percent (non-compensable) rating.  Although the Veteran 
initially requested a Travel Board hearing in June 2006, he 
failed to report for this hearing when it was scheduled in August 
2010.  Thus, his Board hearing request is deemed withdrawn.  See 
38 C.F.R. § 20.704 (2009).


FINDING OF FACT

The competent medical evidence shows that the Veteran's service-
connected hemorrhoids are manifested by recurrent large and 
thrombosis hemorrhoids with redundant tissue.  


CONCLUSION OF LAW

The criteria for an initial 10 percent rating for hemorrhoids 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code (DC) 
7336 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claim for hemorrhoids is a 
"downstream" element of the RO's grant of service connection 
for this disability in the currently appealed rating decision.  
For such downstream issues, notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159 is not required in cases where such notice 
was afforded for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  In September 2004, VA 
notified the Veteran of the information and evidence needed to 
substantiate and complete this claim, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Notice as to what is required to grant service 
connection was provided in September 2004 prior to the February 
2005 rating decision currently on appeal; thus, this notice was 
timely.  Because the Veteran's claim is being granted in this 
decision, any question as to the appropriate disability rating or 
effective date is moot.  See Dingess, 19 Vet. App. at 473.  And 
any defect in the notices provided to the Veteran and his service 
representative has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

To the extent that Dingess requires more extensive notice as to 
potential downstream issues such as disability rating and 
effective date, because the currently appealed rating decision 
was fully favorable to the Veteran on the issue of service 
connection for hemorrhoids, and because the Veteran's higher 
initial rating claim for hemorrhoids is being granted in this 
decision, the Board finds no prejudice to the Veteran in 
proceeding with the present decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the Veterans 
Court held that, in cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  See Dingess, 19 
Vet. App. at 490-91.  

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the RO and the 
Board, although he failed to report for his Board hearing when it 
was scheduled in August 2010.  It appears that all known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; the 
Veteran has not contended otherwise.  

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran 
has been provided with VA examinations which address the current 
nature and severity of his service-connected hemorrhoids.  In 
summary, VA has done everything reasonably possible to notify and 
to assist the Veteran and no further action is necessary to meet 
the requirements of the VCAA.

The Veteran contends that his service-connected hemorrhoids are 
more disabling than currently evaluated.  He specifically 
contends that his hemorrhoids have caused him difficulty since 
service. 

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be determined, 
the average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities and the criteria that must be met for 
specific ratings.  The regulations require that, in evaluating a 
given disability, the disability be viewed in relation to its 
whole recorded history.  38 C.F.R. § 4.2 (2009); see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected hemorrhoids currently are 
evaluated as zero percent disabling (non-compensable) under DC 
7336.  See 38 C.F.R. § 4.114, DC 7336 (2009).  DC 7336 provides 
ratings for internal or external hemorrhoids.  Mild or moderate 
hemorrhoids are rated 0 percent disabling.  Large or thrombotic 
hemorrhoids, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, are rated 10 percent disabling.  
Hemorrhoids with persistent bleeding and with secondary anemia, 
or with fissures, are rated 20 percent disabling.  38 C.F.R. § 
4.114.

At a December 2004 examination the Veteran was diagnosed with 
hemorrhoids. They were found to be reducible with no evidence of 
thrombosis or bleeding but evidence of frequent recurrence.  
There was excessive redundant tissue.  The Veteran reported that 
his hemorrhoids recur eight times a month. 

At an October 2007 VA examination the Veteran reported daily 
itching and burning.  He had hemorrhoidal bleeding once a week on 
toilet paper but no bleeding at the examination.  Upon 
examination the Veteran had no thrombotic hemorrhoids but he 
reported having thrombotic hemorrhoids many times when he was 
working his usual construction job as lifting causes them to get 
worse.  He also reported hemorrhoids that prolapsed on a daily 
basis.  The Veteran reported that he develops large and painful 
hemorrhoids due to heavy lifting which causes him to stop 
performing his job, losing three to four days every other month 
due to his painful condition. 

The Board finds that the evidence supports assigning an initial 
10 percent rating, and no higher, for the Veteran's service-
connected hemorrhoids.  The medical evidence demonstrates that 
the Veteran has recurrent large and sometimes thrombotic 
hemorrhoids with excessive redundant tissue.   While the 
hemorrhoids are reducible, a 10 percent rating is assigned as the 
disability picture more nearly approximates the criteria for a 10 
percent rating.  See 38 C.F.R. § 4.114, DC 7336 (2009).  There is 
no evidence of hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures as is required for an initial 
rating greater than 10 percent under DC 7336.  Id.

Extraschedular 

Consideration also has been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a Veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116. 

The schedular evaluations assigned for the Veteran's service-
connected hemorrhoids in this case are adequate.  Ratings in 
excess of those assigned are provided for certain manifestations 
of the service-connected disorder.  The medical evidence reflects 
that those manifestations are not present in this case, however.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's service-connected 
hemorrhoids.  The Veteran has not required hospitalization due to 
this service-connected disability and marked interference of 
employment has not been shown.  Therefore, the Veteran's 
disability picture is contemplated by the rating schedule and no 
extraschedular referral is required.


ORDER

Entitlement to an initial 10 percent rating for hemorrhoids is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits. 



____________________________________________
MICHAEL T. OSBORNE 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


